UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2165


DHIRAJ CHHAPARWAL,

                Plaintiff – Appellant,

          v.

WEST VIRGINIA COLLEGE OF MEDICINE AND HEALTH SCIENCES
CENTER; UNIVERSITY HEALTH ASSOCIATES; NORMAN FERRARI, III,
M.D.; MARTIN WEISSE, M.D.; MATHEW BRUNNER, M.D.; NANCY
BRUNNER, M.D.; KATHLEEN PERKINS, M.D.; JENNIFER PUMPHREY,
M.D.; JEAN SOMESHWAR, M.D.; MELISSA LARZO, M.D.; MEGAN
TROISCHT, M.D.; HEATHER HIXENBAUGH, M.D.; MICHAEL WOLFE;
JOHN/JANE DOES I-X,

                Defendants – Appellees,

          and

WEST VIRGINIA UNIVERSITY HOSPITALS,         INCORPORATED;   BRUCE
MCCLYMONDS, President and CEO,

                Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.   Frederick P. Stamp,
Jr., Senior District Judge. (1:07-cv-00089-FPS-JSK)


Submitted:   May 18, 2010                     Decided:   June 9, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Dhiraj Chhaparwal, Appellant Pro Se. Christi R.B. Stover,
STEPTOE & JOHNSON, LLP, Morgantown, West Virginia; Richard
Michael Yurko, Jr., STEPTOE & JOHNSON, LLP, Clarksburg, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Dhiraj Chhaparwal appeals the district court’s order

granting   summary     judgment    in    favor   of   the   Appellees    on

Chhaparwal’s complaint.       We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        Chhaparwal v. WV College of Medicine,

No. 1:07-cv-00089-FPS-JSK (N.D. W. Va. Sept. 9, 2009).             We also

deny Chhaparwal’s motion for transcripts at government expense.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3